DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Election/Restrictions
2.	Applicant’s election without traverse of Invention I (claims 21-26 and 28-41) in the reply filed on 10/5/2022 is acknowledged.
Applicant also elected species in response to the election of species requirement.  However, upon further consideration the examiner has decided to withdraw the election of species requirement.
3.	Claims 21-26 and 28-42 are pending in the application. Claim 42 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 21-26 and 28-41 are currently under examination.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 21-26 and 28-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,745,626. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of U.S. Patent No. 9,745,626 teach or render obvious all the features as recited in instant claims 21-26 and 28-41.  Specifically, claim 1 of U.S. Patent No. 9,745,626 discloses a method that is broader in scope (i.e., the “genomic features” is selected from a short list that includes “methylation state” and “single nucleotide variant” (which encompasses single nucleotide polymorphism or SNP)) and encompasses the method of instant claim 1.  The additional features as recited in dependent claims 22-26 and 28-41 are taught or rendered obvious by claims 2-22 of U.S. Patent No. 9,745,626.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 21-26 and 28-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites, in lines 4-6, that “the first subset of nucleic acid molecules differs from the second subset of nucleic acid molecules by genomic features consisting of methylation state” (i.e., the difference between the first subset of nucleic acid molecules and the second subset of nucleic acid molecules is methylation state).  However, claim 21 also recites, in lines 6-8, that “the second subset of nucleic acid molecules differs from the first subset of nucleic acid molecules by genomic features consisting of single nucleotide polymorphisms (SNPs)” (i.e., the difference between the first subset of nucleic acid molecules and the second subset of nucleic acid molecules is single nucleotide polymorphisms (SNPs)), contradicting the recitation in lines 4-6.  Thus, it is not clear whether the difference between the first subset of nucleic acid molecules and the second subset of nucleic acid molecules is methylation state, single nucleotide polymorphisms (SNPs), or both.
Claims 22-26 and 28-41, each of which depends from claim 21, are also rejected for the same reason.

8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claims 37-39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 37
Claim 37, dependent from claim 21, recites “wherein the first subset of nucleic acid molecules and the second subset of nucleic acid molecules are derived from the same nucleic acid sample” (emphasis provided).  Since the recitation “generating at least a first subset of nucleic acid molecules and a second subset of nucleic acid molecules from the nucleic acid sample of the subject” in claim 21 (see lines 3-4, emphasis provided) clearly indicates that the first subset of nucleic acid molecules and the second subset of nucleic acid molecules are derived or generated from the same “nucleic acid sample”, the wherein clause in claim 37 does not impose any further limitation over claim 21.  Accordingly, claim 37 is of improper dependent form for failing to further limit the subject matter of the claim (i.e., claim 21) upon which it depends.
Regarding claims 38-39
Claim 38, dependent from claim 21, recites “wherein the first subset of nucleic acid molecules and the second subset of nucleic acid molecules are derived from two or more different nucleic acid samples” (emphasis provided).  However, the recitation “generating at least a first subset of nucleic acid molecules and a second subset of nucleic acid molecules from the nucleic acid sample of the subject” in claim 21 (see lines 3-4, emphasis provided) clearly indicates that the first subset of nucleic acid molecules and the second subset of nucleic acid molecules are derived or generated from a single “nucleic acid sample”, contradicting the wherein clause of claim 38.  Thus, claim 38 is of improper dependent form for failing to include all the limitations of the claim (i.e., claim 21) upon which it depends.  Since claim 39 depends from claim 38 which further depends from claim 21, claim 39 is also of improper dependent form for failing to include all the limitations of the claim (i.e., claim 21) upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
10.	No claim is currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1675